DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/01/2019.  Claims 1-35 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 05/05/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-18, 21-28, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammeta et al. (US 9,774,362) (hereinafter “Sammeta”).
Regarding claim 1, in accordance with Sammeta reference entirety, Sammeta teaches a method of generating an electronic device use case determination model optimized tuner code) for an electronic device (Figure 1; 102) (col. 2, lines 7-31: “a user device to optimize antenna tune codes associated with one or more antenna used to wirelessly transmit data”), comprising: 
	generating (108) a plurality of test measurements of a wireless data transmission system in a first type of electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device”.  In addition, col. 2, lines 54-56: “The user device 102 is variously configured with different functionality to enable consumption of one or more types of media items”), wherein each test measurement of the plurality of test measurements is associated with a predefined use case of the first type of electronic device (col. 2, lines 17-24, “The sensor data relates to individual characteristics of a user of the user device, behavioral characteristics of the user of the user device, and an environment associated with the user device … unique to a user and user device.” In addition, col. 3, lines 22-48: “the user device 102 includes one or more sensors 108 configured to collect sensor data associated with a user of the user device 102 (i.e., individual data) behavioral data), and environmental data associated with the user device 102 … used by the user device 102, etc.”); and 
	training (240) a machine learning model (antenna tuner code 245 or machine learning algorithm or optimization algorithm) based on the plurality of test measurements (tuning parameters) to determine a use case for the first type of electronic device based on a plurality of operational values (multiple candidate tuner codes) of the first type of electronic device (col. 2, lines 32-42: “during a training stage, an optimized turner code is determined based on measurements of one or more tuning parameters of the device for each of multiple candidate tuner codes … as a result of the training stage, an optimized tuner code may be identified for a particular state.” And col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  Moreover, col. 4, lines --25, it is also disclosed the current state information includes right hand side value, left hand side value … etc.).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches wherein the machine learning model (machine learning algorithm or optimization algorithm) is a neural network model (col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  It is inherent that the machine learning algorithm encompasses the claimed neural network model in the disclosed examples using the term etc.).
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches generating a plurality of synthetic measurements (tuning parameters) based on the plurality of test measurements (col. 5, lines 32-40: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code … the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc.); and training the machine learning model based on the plurality of synthetic measurements (col. 5, lines 52-61: “the antenna tuning module 240 … performs an optimization of the current tuner code … includes varying the values of one or more tuning values associated with the current tuner code (e.g., a register value of the tuner code that has … antenna tuner)”).
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches determining a plurality of closed decision boundaries based on the trained machine learning model, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the first type of electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Sammeta also teaches deploying (storing) the machine learning antenna tuner code 245) to an electronic device of the first type (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 9, in accordance with Sammeta reference entirety, Sammeta discloses a training system (Figure 3 and col. 6, line 14 to col. 9, line 19; exemplary user device 300 and connection details are discussed), comprising: 
	a memory (Figure 3; 306) comprising computer-executable instructions (col. 6, lines 36-44: “The user device 300 also includes system memory 306 … execute instructions provided by the system memory 306”); 
	a processor (Figure 3; 330) configured to execute the computer-executable instructions (col. 6, lines 22-35: “The user device 300 includes a processing device 330 that represents one or more general-purpose processing devices such as a microprocessor, central processing unit … or the like.”) and cause the training system to: 
	generate a plurality of test measurements of a wireless data transmission system in a first type of electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device”.  In addition, col. 2, lines 54-56: “The user device 102 is variously configured with different functionality to enable consumption of one or more types of media items”), col. 2, lines 17-24, “The sensor data relates to individual characteristics of a user of the user device, behavioral characteristics of the user of the user device, and an environment associated with the user device … unique to a user and user device.” In addition, col. 3, lines 22-48: “the user device 102 includes one or more sensors 108 configured to collect sensor data associated with a user of the user device 102 (i.e., individual data) behavioral data), and environmental data associated with the user device 102 … used by the user device 102, etc.”); and 
	train a machine learning model based on the plurality of test measurements to determine a use case for the first type of electronic device based on a plurality of operational values of the first type of electronic device, wherein the machine learning model is a neural network model (col. 2, lines 32-42: “during a training stage, an optimized turner code is determined based on measurements of one or more tuning parameters of the device for each of multiple candidate tuner codes … as a result of the training stage, an optimized tuner code may be identified for a particular state.” And col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  Moreover, col. 4, lines --25, it is also disclosed the current state information includes right hand side value, left hand side value … etc.).
claim 12, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses generating a plurality of synthetic measurements (tuning parameters) based on the plurality of test measurements (col. 5, lines 32-40: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code … the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc.); and training the machine learning model based on the plurality of synthetic measurements (col. 5, lines 52-61: “the antenna tuning module 240 … performs an optimization of the current tuner code … includes varying the values of one or more tuning values associated with the current tuner code (e.g., a register value of the tuner code that has … antenna tuner)”).
Regarding claim 14, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses wherein: the processor is further configured to cause the training system to determine a plurality of closed decision boundaries based on the trained machine learning model, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the first type of electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 15, in addition to features recited in base claim 9 (see rationales discussed above), Sammeta also discloses wherein the processor is further configured to cause the training system to: deploying (storing) the machine learning model (antenna tuner code 245) to an electronic device of the first type (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 16, in accordance with Sammeta reference entirety, Sammeta teaches a method for adaptively tuning a wireless data transmission system in an electronic device (col. 2, lines 7-47: “Methods and systems for enabling a user device to optimize antenna tune codes associated with one or more antennae used to wirelessly transmit data ... ", "as a result of the training stage, an optimized tuner code may be identified for a particular state" and "the one or more antennae of the user device may be tuned for communication (e.g., transmission and/or reception) in accordance with the optimized tuner code"), comprising: 
	generating a plurality of measurements of an element of the wireless data transmission system in the electronic device (col. 2, lines 16-17: “a user device obtains sensor data from one or more sensors included in the user device");	
determining a use case for the electronic device based on a use case determination model and the plurality of measurements (col. 2, lines 24-26: “The user device performs a state identification process to determine a current state of the user device based on the sensor data"); 
determining one or more antenna settings associated with the determined use case (col. 2, lines 36-38: “A tuner code lookup table may be maintained that provides an association with user device states and a corresponding tuner code"); 
	tuning the wireless data transmission system based on the one or more antenna settings (col. 2, lines 44-47: “Furthermore, the one or more antennae of the user device may be tuned for communication (e.g., transmission and/or reception) in accordance with the optimized tuner code");  and 
	transmitting data via the wireless data transmission system using the one or more antenna settings (inherent as disclosed in col. 2, lines 44-47: “ … maybe tuned for communication (e.g., transmission and/or reception) … “).
	Regarding claim 17, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein: the use case determination model is a neural network model (col. 5, lines 62-67: “the antenna tuning module 240 may vary one or more of the current tuning values in a random manner or in accordance with a suitable machine learning algorithm or optimization algorithm ( e.g., a Genetic Algorithm, a Particle Swarm Optimization, etc.) that are readily applicable."  It is inherent that the suitable machine learning algorithm encompasses the claimed neural network model).
	Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Sammeta also teaches wherein the use case determination model is stored in a memory of a modem of the electronic device (col. 6, lines 1-8: "the antenna tuning module 240 may iteratively perform the varying of the tuning values, such that the parameter measurement module 230 may perform further measurements of the tuning values until the training stage is complete. Upon completion of the training stage, the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.").
	Regarding claim 21, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also discloses wherein determining the use case for the electronic device comprises: comparing the measurements to a plurality of closed decision boundaries, wherein each closed decision boundary of the plurality of closed decision boundaries is associated with a predefined use case of the electronic device (col. 5, lines 32-51: “During a training phase for the determined state information, the parameter measurement module 230 measures one or more tuning parameters at a current tuner code. According to embodiments of the present disclosure, the tuning parameters may include any parameter associated with antenna tuning calibration or setting, such as, for example, a received signal strength indication (RSSI) parameter, a transmission level parameter, a reception level parameter, a return loss parameter, an antenna input impedance parameter, etc. ... when operating in a strong signal environment,  etc.").
	Regarding claim 22, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also discloses wherein the one or more antenna settings associated with the determined use case comprise one or more of: an impedance tuner setting (col. 5, line 40: “an antenna input impedance parameter”); or an aperture tuner setting.
	Regarding claim 23, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein determining the one or more antenna settings associated with the determined use case comprises: querying a use case setting database; and receiving the one or more antenna settings associated with the determined use case from the use case setting database (col. 6, lines 6-8: “the antenna tuning parameters of the optimized antenna tuner code 245 are identified and stored in the tuner code table in association with the current state information.”).
	Regarding claim 24, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein tuning the wireless data transmission system based on the one or more antenna settings comprises: providing an aperture tuner setting to an aperture tuner of the electronic device (col. 17, lines 31-33: “the optimized tuner code is loaded into the antenna tuner code table and used to tune one or more antennae of the user device.”  This is inherently encompassed the claimed limitation).
	Regarding claim 25, in addition to features recited in base claim 16 (see rationales discussed above), Sammeta also teaches wherein tuning the wireless data transmission system based on the one or more antenna settings further comprises: providing an impedance tuner setting to an impedance tuner of the electronic device (col. 17, lines 31-33: “the optimized tuner code is loaded into the antenna tuner code table and used to tune one or more antennae of the user device.” This is inherently encompassed the claimed limitation).
	As per group claims 26-28 and 31-35, the claims call for an electronic device having limitations variously and essentially mirrored functional limitations of method claims 16-18 and 21-25, respectively.  Thus, they are anticipated by Sammeta for the same rationales applied to method claims 16-18 and 21-25 as discussed above.

Allowable Subject Matter
Claims  3-4, 6, 10-11, 13, 19-20, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1, 9, 16, and 26 and further limit with novel and unobvious limitations of “wherein the plurality of test measurements comprise: a real impedance of an element of the wireless data transmission system; an imaginary impedance of the element of the wireless data transmission system; a frequency of the wireless data transmission system; and one or more of: an impedance tuner state; or an aperture tuner state,” as recited in group claims 3-4 and 10-11, “wherein training the machine learning model further comprises: training a first classifier of the machine learning model to determine whether the first type of electronic device is no longer in a first use case; and training a second classifier of the machine learning model to determine a second use case for the first type of electronic device,” as recited in claims 6 and 13, “wherein the plurality of measurements comprise: a real impedance of the element of the wireless data transmission system; an imaginary impedance of the element of the wireless data transmission system; a frequency of the wireless data transmission system; and one or more of: an impedance tuner state; or an aperture tuner state,” as recited in claim s19 and 29; and “wherein the use case determination model comprises: a first classifier configured to determine whether the electronic device is no longer in a first use case; and a second classifier configured to determine a second use case for the electronic device,” as recited in group claims 20 and 30, structurally and functionally interconnected in a manner as recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mow et al. (US 9,444,425).
van Bezooijen (US 8,866,561). 
Novet (US 8,744,418).

Knudsen et al. (US 8,232,925).
Broyde et al. (US 2018/0048279).
Broyde et al. (US 2018/0041184).
Desclos et al. (US 10,530,064).
Kim et al. (US 2020/0146023).
Bouisse et al. (US 6,414,562).
Weale et al., Closed-Loop Antenna Tuning: Why, What, Where, IEEE, 2 pages, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 24, 2021